Filed 12/05/20   Case 19-12058   Doc 115
Filed 12/05/20   Case 19-12058   Doc 115
Filed 12/05/20   Case 19-12058   Doc 115
Filed 12/05/20   Case 19-12058   Doc 115
Filed 12/05/20   Case 19-12058   Doc 115
Filed 12/05/20   Case 19-12058   Doc 115
Filed 12/05/20   Case 19-12058   Doc 115
Filed 12/05/20   Case 19-12058   Doc 115
Filed 12/05/20   Case 19-12058   Doc 115
Filed 12/05/20   Case 19-12058   Doc 115
Filed 12/05/20   Case 19-12058   Doc 115
Filed 12/05/20   Case 19-12058   Doc 115
